Exhibit 10.3

 

TURNING POINT THERAPEUTICS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

for

MOHAMMAD HIRMAND, M.D.

This Executive Employment Agreement (this “Agreement”), is made and entered into
as of October 30, 2019, by and between Mohammad Hirmand, M.D., (“Executive”) and
Turning Point Therapeutics, Inc. (the “Company”).    

Whereas, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

Whereas, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive shall serve as the Company’s Executive Vice President
and Chief Medical Officer, reporting to Athena Countouriotis, M.D., the
Company’s President & CEO (the “CEO”).  Executive’s commencement of employment
with the Company will be on or before December 2, 2019 (such actual date of
commencement of employment with the Company, the “Start Date”). During the term
of Executive’s employment with the Company, Executive will devote Executive’s
best efforts and substantially all of Executive’s business time and attention to
the business of the Company, except for approved vacation periods and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.

1.2Duties and Location.  Executive shall perform such duties as are customarily
associated with the position of Executive Vice President and Chief Medical
Officer and such other duties as are assigned to Executive by the
CEO.  Executive’s primary office location shall be the Company’s headquarters
located in San Diego, California.  For the Executive’s regular work week,
Executive is agreeing to be on-site at the Company’s San Diego, CA headquarters
for three (3) consecutive days per week every month unless the Company is closed
for the holiday week or the Executive is traveling to another location on a
business-related event.  In weeks that Executive is traveling to another
location on a business-related event, it is still expected that when
practicable, Executive will come to the San Diego office for a minimum of two
(2) consecutive days per week.  It is anticipated that Executive will utilize a
Company office in the San Francisco area two (2) days per week.  Subject to the
terms of this Agreement, the Company reserves the right to reasonably require
Executive to perform Executive’s duties at places other than Executive’s primary
office location from time to time and to require reasonable business travel.  

1.

 

--------------------------------------------------------------------------------

 

1.3Policies and Procedures.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

2.Compensation.

2.1Base Salary.  For services to be rendered hereunder, Executive shall receive
a base salary at the rate of $16,875 semi-monthly, which equates to $405,000 per
year (the “Base Salary”), less standard payroll deductions and withholdings and
payable in accordance with the Company’s regular payroll schedule.

2.2Annual Bonus.  Executive will be eligible for an annual discretionary bonus
(the “Annual Bonus”) of up to 40% of Executive’s then current annual Base Salary
(the “Target Bonus Amount”).  Whether Executive receives an Annual Bonus for any
given year, and the amount of any such Annual Bonus, will be determined in the
good faith discretion of the Company’s Board of Directors (the “Board”) (or the
Compensation Committee thereof) and the CEO, based upon the Company’s and
Executive’s achievement of corporate and individual objectives and milestones to
be determined on an annual basis by the Board (or Compensation Committee
thereof).  No Annual Bonus is guaranteed and, in addition to the other
conditions for earning such compensation, Executive must remain an employee in
good standing of the Company on the scheduled Annual Bonus payment date in order
to be eligible for any Annual Bonus.  Executive will not be eligible for an
Annual Bonus for 2019.  

3.Standard Company Benefits.  Executive shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its executive officers and other employees from time to
time.  Any such benefits shall be subject to the terms and conditions of the
governing benefit plans and policies and may be changed by the Company in its
discretion.  As an executive at the Company, Executive will be eligible to take
paid time off (“PTO”) under the Company’s Discretionary PTO Policy (the
“Discretionary PTO Policy”).   Under the Discretionary PTO Policy, Executive
does not accrue PTO.  Rather, Executive is permitted to use discretion in
achieving an appropriate work/life balance by taking time off as needed and
consistent with job demands.  There is no set minimum or maximum amount of time
off that may be taken in a given year, however Executive must obtain prior
approval from the CEO before taking PTO, except for absences that qualify under
state and local paid sick leave laws.  Although there is no limit on the amount
of time that may be taken under the Discretionary PTO Policy, Executive is
expected to exercise this right responsibly and continue to satisfy all
professional obligations. Neglect of professional obligations may result in
disciplinary action, up to and including termination of employment.

4.Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to
time.  

2.

 

--------------------------------------------------------------------------------

5.Commuting Allowance.   To assist the Executive with housing and commuting
expenses in connection with Executive’s commute to the Company’s San Diego
office, the Company will provide Executive with a commuting allowance payment of
$4,000 per month.  The commuting allowance payments will be treated as taxable
compensation and will be grossed up to compensate for income taxes, which
tax gross-up shall be paid in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(v).

6.Stock Option Grant.  Subject to approval by the Board, Executive shall be
granted an option to purchase 179,192 shares of Common Stock of the Company at
the fair market value on the date of grant (the “Option”).  The Option shall be
governed in all respects by the terms of the governing equity plan documents and
option agreement between Executive and the Company, and shall be subject to a
vesting schedule whereby 25% of the shares subject to the Option shall vest one
year after grant, with the remaining shares vesting in equal monthly
installments over the following three years thereafter, subject to Executive’s
continuous service.  

7.Proprietary Information Obligations.

7.1Proprietary Information Agreement.  Executive shall execute, and will abide
by, the Company’s standard Employment, Confidential Information and Invention
Assignment Agreement (“Proprietary Agreement”).

7.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement.  Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party.  During Executive’s employment by the Company, Executive will use
in the performance of Executive’s duties only information that is generally
known and used by persons with training and experience comparable to Executive’s
own, common knowledge in the industry, otherwise legally in the public domain,
or obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

8.Outside Activities and Non-Competition During Employment.

8.1Outside Activities.  Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive’s duties hereunder
or present a conflict of interest with the Company or its affiliates.  Subject
to the restrictions set forth herein, and only with prior written disclosure to
and consent of the Board, Executive may engage in other types of business or
public activities.  The Board may rescind such consent, if the Board determines,
in its sole discretion, that such activities compromise or threaten to
compromise the Company’s or its affiliates’ business interests or conflict with
Executive’s duties to the Company or its affiliates.

8.2Non-Competition During Employment.  Except as otherwise provided in this
Agreement, during Executive’s employment by the Company, Executive will not,
without the express written consent of the Board, directly or indirectly serve
as an officer, director,

3.

 

--------------------------------------------------------------------------------

stockholder, employee, partner, proprietor, investor, joint ventures, associate,
representative or consultant of any person or entity engaged in, or planning or
preparing to engage in, business activity competitive with any line of business
engaged in (or planned to be engaged in) by the Company or its affiliates;
provided, however, that Executive may purchase or otherwise acquire up to (but
not more than) 1% of any class of securities of any enterprise (without
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange.  In addition, Executive
will be subject to certain restrictions (including restrictions continuing after
Executive’s employment ends) under the terms of the Proprietary Agreement.

9.Termination of Employment; Severance and Change in Control Benefits.

9.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause (as such term is defined in the Company’s Severance
Benefit Plan – C-Suite (the “Severance Plan”)) or advance notice.

9.2Covered Termination Unrelated to Change in Control.  In the event Executive’s
employment with the Company is terminated due to a Covered Termination (as
defined in the Severance Plan) at any time except during the Change in Control
Protection Period (as defined in the Severance Plan), then Executive shall be
entitled to the benefits provided under, and subject to the terms and conditions
of, the Severance Plan.  

9.3Covered Termination During Change in Control Protection Period.  In the event
Executive’s employment with the Company is terminated due to a Covered
Termination during the Change in Control Protection Period, then in lieu of (and
not additional to) the severance benefits described in Section 9.2, Executive
shall be entitled to the benefits provided under, and subject to the terms and
conditions of, the Severance Plan.  

9.4Termination for Cause; Death or Disability.  Executive will not be eligible
for, or entitled to any severance benefits, including (without limitation) the
Severance Benefits and Change in Control benefits listed in Sections 9.2 and 9.3
above, if the Company terminates Executive’s employment for Cause, or
Executive’s employment terminates due to Executive’s death or disability.  

10.Dispute Resolution.  To ensure the rapid and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action, in law or equity, including but not limited to statutory
claims, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, Executive’s employment with the Company, or
the termination of Executive’s employment from the Company, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration
conducted in San Diego, California by JAMS, Inc. (“JAMS”) or its successors,
under JAMS’ then applicable rules and procedures for employment disputes (which
can be found at http://www.jamsadr.com/rules-clauses/, and which will be
provided to Executive on request); provided that the arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Executive and the

4.

 

--------------------------------------------------------------------------------

Company shall be entitled to all rights and remedies that either would be
entitled to pursue in a court of law.  Both Executive and the Company
acknowledge that by agreeing to this arbitration procedure, they waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding.  The Company shall pay all filing fees in excess of those which
would be required if the dispute were decided in a court of law, and shall pay
the arbitrator’s fee.  Nothing in this Agreement is intended to prevent either
the Company or Executive from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

11.General Provisions.

11.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

11.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.

11.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

11.4Complete Agreement.  This Agreement, together with the Severance Plan and
the Proprietary Agreement, constitutes the entire agreement between Executive
and the Company with regard to the subject matter hereof and is the complete,
final, and exclusive embodiment of the Company’s and Executive’s agreement with
regard to this subject matter.  This Agreement is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations.  It cannot be modified or amended except in a writing signed by
a duly authorized officer of the Company, with the exception of those changes
expressly reserved to the Company’s discretion in this Agreement.

11.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

11.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

11.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors,

5.

 

--------------------------------------------------------------------------------

assigns, heirs, executors and administrators, except that Executive may not
assign any of Executive’s duties hereunder and Executive may not assign any of
Executive’s rights hereunder without the written consent of the Company, which
shall not be withheld unreasonably.

11.8Tax Withholding.  All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities.  Executive acknowledges and agrees that the Company has neither
made any assurances nor any guarantees concerning the tax treatment of any
payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to this Agreement.

11.9Non-Solicitation.  Executive agrees that for the one year period after the
date Executive’s employment ends, Executive will not, as an officer, director,
employee, consultant, owner, partner, or in any other capacity, either directly
or through others, solicit, induce, encourage, or participate in soliciting,
inducing or encouraging any employee, consultant, or independent contractor of
the Company to terminate his, her or its relationship with the Company or its
affiliates, even if Executive did not initiate the discussion or seek out the
contact.

11.10Non-disparagement.  Executive agrees not to disparage the Company and its
affiliates, and the Company’s and its affiliates’ officers, directors,
employees, shareholders, investors and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided that Executive may respond accurately and fully to any question,
inquiry or request for information when required by legal process or as part of
a government investigation.  Notwithstanding the foregoing, nothing herein shall
limit Executive’s right to voluntarily communicate with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, other federal
government agency or similar state or local agency or to discuss the terms and
conditions of Executive’s employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act.

11.11Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

 

[Signatures on following page]




6.

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement on the day and year
first written above.

Turning Point Therapeutics, Inc.

By:

/s/ Athena Countouriotis

 

Athena Countouriotis, M.D.

 

President & Chief Executive Officer

(Principal Executive Officer)

 

 

 

Executive

 

By:

/s/ Mohammad Hirmand

 

Mohammad Hirmand, M.D.

 

 

 

7.

 